DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROBERT TATE,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-1913 and 4D17-1938

                              [May 10, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T. Case Nos.
50-2014-CF008562A and 50-2015-CF006067A.

  Jack A. Fleischman of Fleischman & Fleischman, P.A., West Palm
Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.